Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to RCE filed on 12/05/2021 in which claims 1-29 are presented for examination.
				(3) Status of Claims
2.	Claims 1-29 are pending, of which claims 1, 15 and 29 are in independent form. 

Allowable Subject Matter
3.	Claim 9 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
4.	Applicant's arguments filed on 12/05/2021 has been fully considered but they are 

not persuasive. Applicant argues in substance.

	On page 10 of the arguments, the Applicant stated that the Lin’s reference “makes no reference to any sort of start- up audio that is normally played automatically upon launch., Lin certainly does not suggest that start-up audio might be skipped when running in the background, as recited in amended claim 1. Lin most certainly does not suggest that start-up audio that was skipped might be played upon switching to the foreground, as required in amended claim 1”.
	Examiner respectfully disagrees.  Lin’s reference discloses program running on the background plays at muted state, only the program running in foreground plays at unmuted state.  Program runs in a muted state when the program being launched or run in in the background.  The similar program would have generally run in unmuted state if that program runs in the foreground.  Lin’s teaching of running a program in muted state in the background and unmuted state in the foreground teaches start-up audio might be skipped when running in the background.
While the amendments as presented do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the application.  Examiner is available for an interview at Applicant's convenience at the number below should Applicant wish to discuss the case further.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-4, 7, 15-18, 21-22, 25 and 29 are rejected under 35 U.S.C 103 as being unpatentable over Lin (US PG Pub 2014/0359442) published on December 04, 2014 in view of Natanzon et al. (US PG Pub 2009/0132636) published on May 21, 2009.

	As per claim 1, 15 and 29, Lin teaches:  A user device, comprising: a display (fig 2 e.g. a display, as taught by Lin);  audio circuitry(fig 1 e.g. a audio playback unit, as taught by Lin); and a processor, configured to run an application that comprises visual content and audio content(Para[0003][0016] fig 1-3 disclose audio and video, as taught by Lin), by: 
(ii) skipping start-up audio, which is normally played automatically by the user application upon launch, by inhibiting the start- up audio from being played by the audio circuitry(Para[0003][0016[0019] mute the audio/video program running on the background area 151B.  only program running in the foreground plays at unmuted state, as taught by Lin); and after the user invokes the application, (i) switching to run the application in a foreground mode in which the visual content is displayed on the display (Para[0001][0020] application running on background receives click input and moves the audio/video running on the background moves to foreground, as taught by Lin), (ii) playing the start-up audio that was skipped while the application was running in the background mode y(Para[0001][0003][0016[0019-0020] mute the audio/video program running on the background area 151B.  Sound corresponding to the program starts to play when the program moves from background to the foreground, as taught by Lin), and (iii) permitting subsequent audio content to be played by the audio circuitry(Para[0001][0019-0020] application running on background receives click input and moves the audio/video running on the background moves to foreground.  audio/video program 121 corresponding to the foreground area 151A continues sending out audio signals, as taught by Lin).
	Lin does not explicitly teach (i) running the 
On the other hand, Natanzon teaches (i) running the (Para[0132] discloses preloading application in the background.  The viewing application can initiate a study opening workflow in the background. as taught by Natanzon),
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin invention with the teaching of Natanzon because doing so would result in increased efficiency by reducing additional delay for loading the next study(Para[0008]).

As per claim 2 and 16, the combination of Lin and Natanzon teaches wherein the processor is configured to inhibit the start-up audio (Para[0001][0019-0020] muting audio of the application running in the background, as taught by Lin).

As per claim 3 and 17, the combination of Lin and Natanzon teaches wherein the processor is configured to inhibit the start-up audio (Para[0003][0016[0019] mute the audio/video program running on the background area 151B, as taught by Lin).

As per claim 4 and 18, the combination of Lin and Natanzon teaches wherein the processor is configured to inhibit the start-up audio  by obtaining and running a silent version of at least part of the application, which launches the app in the background mode and does not play the start-up audio  (Para[0003][0016[0019] mute the audio/video program running on the background area 151B, as taught by Lin).

	As per claim 5 and 19, the combination of Lin and Natanzon teaches wherein the processor is configured to obtain the silent version provided to the application(Para[0003][0016[0019] audio/video program running on the background area in mute state, as taught by Lin);

Claim 6 and 20 (cancelled)

As per claim 7 and 21, the combination of Lin and Natanzon teaches wherein the processor is configured to play the start- up audio skipped, by obtaining and running a post-activation version of at least part of the application, which transitions the application from the background mode to the foreground mode and plays the start- up audio skipped while the application was running in the background mode(Para[0001][0019-0020], as taught by Lin).

As per claim 8 and 22, the combination of Lin and Natanzon teaches wherein the processor is configured to obtain the post- activation version via an Application Programming Interface (API) provided by to the application(Para[0003][0016[0019], as taught by Lin).

As per claim 11 and 25, the combination of Lin and Natanzon teaches wherein the processor is configured to provide an Application Programming Interface (API) for obtaining: 
start- up audio (Para[0001-003][0016-0020], as taught by Lin); and a post-activation version of at least part of the application, which transitions the application from the background mode to the foreground mode and plays the start- up audio  that was skipped while the application was running in the background mode(Para[0001][0019-0020] application running on background receives click input and moves the audio/video running on the background moves to foreground.  audio/video program 121 corresponding to the foreground area 151A continues sending out audio signals, as taught by Lin).

6.	Claims 10, 12-14, 24 and 26-28 are rejected under 35 U.S.C 103 as being unpatentable  over Lin (US PG Pub 2014/0359442) published on December 04, 2014 in view of Natanzon et al. (US PG Pub 2009/0132636) published on May 21, 2009 in further view of Chen(US PG Pub 2019/0370021) published on December 05, 2019.

As per claim 12 and 26, the combination of Lin and Natanzon does not teach wherein, upon the user invoking the application or accessing in-app content associated with the application, the processor is configured to: 
check whether the application has been pre-loaded;
if the application has been pre-loaded, run the post-activation version; and 
run a normal version of the application if the application has not been pre-loaded.
On the other hand, Chen teaches wherein, upon the user invoking the application or accessing in-app content associated with the application, the processor is configured to: 
check whether the application has been pre-loaded (fig 1 and 5 Para[006-008][0035-0040][0079-0087], as taught by Chen); 
if the application has been pre-loaded, run the post-activation version (fig 1 and 5 Para[0035-0040][0079-0087], as taught by Chen); and 
run a normal version of the application if the application has not been pre-loaded (fig 1 and 5 Para[0006-0008][0035-0040][0079-0087], as taught by Chen).


As per claim 13 and 27, the combination of Lin, Natanzon and Chen teaches wherein the processor is configured to run an Operating System (OS) that provides the API (Para[0057-0061][0024-0028], as taught by Chen).

As per claim 14 and 28, the combination of Lin, Natanzon and Chen teaches wherein the processor is configured to run a software component that pre-loads applications, and which also provides the API(fig 1 and 5Para[0057-0061][0024-0028], as taught by Chen).

As per claim 10 and 24, the combination of Lin, Natanzon and Chen teaches wherein the processor is configured to start running the application in the background mode only in response to verifying that the application is not already running in the user device(fig 5-6 Para[0024-0027] , as taught by Chen).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, January 1, 2022